 
Exhibit 10.2
Execution Version
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”), dated June 19, 2012, is
by and among Coeur d'Alene Mines Corporation, an Idaho corporation (“Coeur”),
Frost Gamma Investments Trust, a Florida Trust  (“FGIT” and, together with
Coeur, the “Holders”) and Pershing Gold Corporation, a Nevada corporation (the
“Company”).
 
RECITALS
 
WHEREAS, on the date hereof, Coeur purchased 10,937,500 shares of Common Stock
(as defined below) and FGIT purchased 1,562,500 shares of Common Stock, and as a
condition to and in connection with such purchases, the Company has agreed to
grant to the Holders the registration rights set forth below.
 
AGREEMENT
 
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1                      Certain Defined Terms.  For purposes of this
Agreement:
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.
 
“Common Stock” means the common stock, par value $0.0001 per share, of the
Company, and any equity securities issued or issuable in exchange for or with
respect to the Common Stock by way of a stock dividend, stock split or
combination of shares or in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization or otherwise.
 
“Common Stock Equivalent” means all options, warrants and other securities
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any event or contingency and without regard to any vesting or
other conditions to which such securities may be subject), Common Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof.
 
“Registrable Securities” means, as of any date of determination, (a) the shares
of Common Stock issued to the Holders pursuant to the Subscription Agreement,
(b) any equity securities of the Company issued on account of any of the shares
described in (a) in connection with any stock split, stock dividend,
recapitalization or reorganization and (c) equity securities of any other issuer
issued in exchange for any of the foregoing in connection with any merger,
consolidation, reorganization or recapitalization (other than equity securities
of another issuer which are issued pursuant to an effective registration
statement under the Securities Act).  Notwithstanding the foregoing definition,
any particular Registrable Securities shall cease to be such when (i) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (ii) shall have
ceased to be outstanding or (iii) such securities shall have been disposed of to
the public pursuant to Rule 144 under the Securities Act (or any successor
provision); provided, however, if the Company delivers to the Holders an
officer's certificate certifying as to the Company's satisfaction of each of the
conditions set forth in Rule 144(i)(2), including that more than one year has
elapsed since the Company has filed “Form 10 information” with the SEC, and
stating that as a result thereof the Registrable Securities may be sold to the
public pursuant to Rule 144, then thereafter all Registrable Securities held by
a Holder shall cease to be Registrable Securities once such securities become
eligible to be distributed to the public in one transaction pursuant to Rule 144
under the Securities Act (or any successor provision) without any time or volume
limitations.
 
“Registration Expenses” means all fees and expenses (excluding underwriter
discounts and commissions) incurred in connection with the Company’s performance
of or compliance with the provisions of Article II, including:  (i) all
registration, listing, qualification and filing fees (including FINRA filing
fees); (ii) fees and expenses of compliance with state securities or “blue sky”
laws (including counsel fees in connection with the preparation of a blue sky
and legal investment survey and FINRA filings); (iii) printing and copying
expenses; (iv) messenger and delivery expenses; (v) expenses incurred in
connection with any road show; (vi) fees and disbursements of counsel for the
Company; (vii) with respect to each registration, the fees and disbursements of
one counsel for each Holder selected by such Holder; (viii) fees and
disbursements of independent public accountants, including the expenses of any
audit or “cold comfort” letter, and fees and expenses of other persons,
including special experts, retained by the Company; (ix) underwriter fees,
excluding discounts and commissions, and any other expenses which are
customarily borne by the issuer or seller of securities in a public equity
offering; and (x) all internal expenses of the Company (including all salaries
and expenses of officers and employees performing legal or accounting duties).
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
 
“SEC” means the United States Securities and Exchange Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subscription Agreement” means the Subscription Agreement, dated June 19, 2012,
by and between the Holders and the Company.
 
ARTICLE II
REGISTRATION RIGHTS
 
Section 2.1                      Demand Registration.
 
(a)           Subject to Section 2.1(c), at any time after the six-month
anniversary of the date of this Agreement, Coeur shall have the right to require
the Company to file a registration statement under the Securities Act covering
the Registrable Securities by delivering a written request therefor to the
Company and the intended method of distribution thereof.  Such request pursuant
to this Section 2.1(a) is referred to as a “Demand Registration Request” and the
registration so requested is referred to as a “Demand Registration.”  The
Company, as expeditiously as possible but subject to Section 2.1(c), shall use
its commercially reasonable efforts to effect such registration under the
Securities Act of the Registrable Securities that the Company has been so
requested to register for distribution in accordance with such intended method
of distribution.  Subject to Section 2.1(f), the Company shall be obligated to
effect only one Demand Registration for Coeur.
 
(b)           Registrations under this Section 2.1 shall be on such appropriate
registration form of the SEC for the disposition of such Registrable Securities
in accordance with the intended method of disposition thereof, which form shall
be selected by the Company and shall be reasonably acceptable to Coeur.
 
(c)           The Demand Registration rights granted in Section 2.1(a) are
subject to the following limitations:
 
(i)           the Company shall not be required to cause a registration pursuant
to Section 2.1(a) to be filed within 90 days or to be declared effective within
a period of 180 days after the effective date of any other registration
statement of the Company filed pursuant to the Securities Act; and
 
(ii)           if in the opinion of outside counsel to the Company, any
registration of Registrable Securities would require disclosure of information
not otherwise then required by law to be publicly disclosed and, in the good
faith judgment of the board of directors of the Company, such disclosure is
reasonably likely to adversely affect any material financing, acquisition,
corporate reorganization or merger or other material transaction or event
involving the Company or otherwise have a material adverse effect on the Company
(a “Valid Business Reason”), the Company may postpone or withdraw a filing of a
registration statement relating to a Demand Registration Request until such
Valid Business Reason no longer exists, but in no event shall the Company avail
itself of such right for more than 90 days, in the aggregate, in any period of
365 consecutive days (such period of postponement or withdrawal under this
clause (ii), the “Postponement Period”); and the Company shall give notice of
its determination to postpone or withdraw a registration statement and of the
fact that the Valid Business Reason for such postponement or withdrawal no
longer exists, in each case, promptly after the occurrence thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
If the Company shall give any notice of postponement or withdrawal of any
registration statement pursuant to this clause (ii), the Company shall not
register any equity security of the Company so long as the Postponement Period
continues.  Coeur agrees that, upon receipt of any notice from the Company that
the Company has determined to withdraw any registration statement pursuant to
clause (ii) above, Coeur will discontinue its disposition of Registrable
Securities pursuant to such registration statement.  If the Company shall have
withdrawn or prematurely terminated a registration statement filed under
Section 2.1(a), the Company shall not be considered to have effected an
effective registration for the purposes of this Agreement and Coeur shall again
have the right to demand a registration pursuant to Section 2.1(a).  If the
Company shall give any notice of withdrawal or postponement of a registration
statement, at such time as the Valid Business Reason that caused such withdrawal
or postponement no longer exists (but in no event more than 90 days after the
date of the postponement or withdrawal), the Company shall use its commercially
reasonable efforts to effect the registration under the Securities Act of the
Registrable Securities covered by the withdrawn or postponed registration
statement in accordance with this Section 2.1.
 
(d)           The Company, subject to Sections 2.3 and 2.6, may elect to include
in any registration statement and offering made pursuant to Section 2.1(a),
(i) authorized but unissued shares of Common Stock or shares of Common Stock
held by the Company as treasury shares and (ii) any other shares of Common Stock
that are requested to be included in such registration pursuant to the exercise
of piggyback rights granted by the Company that are not inconsistent with the
rights granted in, or otherwise conflict with the terms of, this Agreement
(“Additional Piggyback Rights”); provided, however, that such inclusion shall be
permitted only to the extent that it is pursuant to and subject to the terms of
the underwriting agreement or arrangements, if any, entered into by Coeur.
 
(e)           Coeur may withdraw its Registrable Securities from a Demand
Registration at any time.  If Coeur does so, the Company shall cease all efforts
to secure registration of the applicable securities and such registration shall
not count as a Demand Registration by Coeur for purposes of Section 2.1 if
(i) the withdrawal is made following withdrawal or postponement of such
registration by the Company pursuant to a Valid Business Reason as contemplated
by Section 2.1(c), (ii) the withdrawal is based on the reasonable determination
of Coeur that there has been, since the date of the Demand Registration Request,
a material adverse change in the business or prospects of the Company or
(iii) Coeur shall have paid or reimbursed the Company for all of the reasonable
out-of-pocket fees and expenses incurred by the Company in connection with the
withdrawn registration.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           The Demand Registration shall not be deemed to have been effected
and shall not count as the Demand Registration (i) unless a registration
statement with respect thereto has become effective and has remained effective
for a period of at least 180 days or such shorter period during which all
Registrable Securities of Coeur covered by such Registration Statement have been
sold or withdrawn, or, if such Registration Statement relates to an underwritten
offering, such longer period as, in the opinion of counsel for the
underwriter(s), is required by law for delivery of a prospectus in connection
with the sale of Registrable Securities of Coeur by an underwriter or dealer,
(ii) if, after the registration statement with respect thereto has become
effective, it becomes subject to any stop order, injunction or other order or
requirement of the SEC or other governmental agency or court for any reason,
(iii) if it is withdrawn by the Company pursuant to a Valid Business Reason as
contemplated by Section 2.1(c) or (iv) if the conditions to closing specified in
the purchase agreement or underwriting agreement entered into in connection with
such Demand Registration are not satisfied, other than solely by reason of some
act or omission of Coeur.  If a registration statement with respect to a Demand
Registration has become effective and has remained effective for a period of at
least 180 days or such shorter period during which all Registrable Securities of
Coeur covered by such Registration Statement have been sold or withdrawn, or, if
such Registration Statement relates to an underwritten offering, such longer
period as, in the opinion of counsel for the underwriter(s), is required by law
for delivery of a prospectus in connection with the sale of Registrable
Securities of Coeur by an underwriter or dealer, then the Company shall have no
further obligation to conduct a Demand Registration for Coeur pursuant to
Section 2.1(a).
 
(g)           In connection with any Demand Registration, Coeur may designate
the lead managing underwriter in connection with such registration and each
other managing underwriter for such registration, provided, that, in each case,
each such underwriter is reasonably satisfactory to the Company.
 
Section 2.2                      Piggyback Registrations.
 
(a)           If, at any time, the Company proposes or is required to register
any of its equity securities under the Securities Act (other than pursuant to
(i) registrations on Form S-4, or (ii) registrations on any form (including
Form S-8) in connection with the registration of securities in connection with
an employee benefit plan) on a registration statement on Form S-1 or Form S-3 or
an equivalent general registration form then in effect, whether or not for its
own account the Company shall give prompt written notice of its intention to do
so to the Holders.  Upon the written request of a Holder, made within 15 days
following the receipt of any such written notice (which request shall specify
the maximum number of Registrable Securities intended to be disposed of by the
requesting Holder and the intended method of distribution thereof), the Company,
subject to Sections 2.2(b), 2.3 and 2.6, shall use commercially reasonable
efforts to cause all such Registrable Securities to be included in the
registration statement with the securities that the Company at the time proposes
to register to permit the sale or other disposition by such requesting Holder in
accordance with the intended method of distribution thereof of the Registrable
Securities to be so registered.  No registration of Registrable Securities
effected under this Section 2.2(a) shall relieve the Company of its obligations
to effect a Demand Registration under Section 2.1.
 
(b)           If, at any time after giving written notice of its intention to
register any of its equity securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
equity securities, the Company will give written notice of such determination to
the Holders and (i) in the case of a determination not to register, shall be
relieved of its obligation to register any Registrable Securities in connection
with such abandoned registration, without prejudice, however, to the rights of
Coeur under Section 2.1 and (ii) in the case of a determination to delay such
registration of its equity securities, shall be permitted to delay the
registration of such Registrable Securities for the same period as the delay in
registering such other equity securities.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           A Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any registration statement pursuant
to this Section 2.2 by giving written notice to the Company of its request to
withdraw.  Such request must be made in writing prior to the earlier of the
execution of the underwriting agreement or the execution of the custody
agreement with respect to such registration.  Such withdrawal shall be
irrevocable and, after making such withdrawal, the withdrawing Holder shall no
longer have any right to include Registrable Securities in the registration as
to which such withdrawal was made.
 
Section 2.3                      Priority in Registrations.
 
(a)           If any requested registration made pursuant to Section 2.1
involves an underwritten offering and the lead managing underwriter of such
offering (the “Manager”) advises the Company that, in its view, the number of
securities requested to be included in such registration by Coeur or any other
persons, including those shares of Common Stock requested by the Company to be
included in such registration, exceeds the largest number (the “Demand
Registration Maximum”) that can be sold in an orderly manner in such offering
within a price range acceptable to Coeur, the Company shall use commercially
reasonable efforts to include in such registration:
 
(i)           first, all Registrable Securities requested to be included in such
registration by Coeur, pro rata in proportion to the number of Registrable
Securities requested by Coeur to be included in such registration; and
 
(ii)           second, to the extent that the number of securities to be
included pursuant to clause (i) of this Section 2.3(a) is less than the Demand
Registration Maximum, any securities that the Company proposes to register for
its own account plus any shares of Common Stock to be registered pursuant to the
exercise of Additional Piggyback Rights, based upon the agreed-upon priorities
among the Company and the holders of the Additional Piggyback Rights, up to the
Demand Registration Maximum.
 
If, as a result of the proration provisions of this Section 2.3(a), a Holder
shall not be entitled to include all Registrable Securities in a registration
that such Holder has requested be included, such Holder may elect to withdraw
its request to include Registrable Securities in such registration or may reduce
the number requested to be included; provided, however, that (A) such request
must be made in writing prior to the earlier of the execution of the
underwriting agreement or the execution of the custody agreement with respect to
such registration and (B) such withdrawal shall be irrevocable and, after making
such withdrawal, the withdrawing Holder shall no longer have any right to
include Registrable Securities in the registration as to which such withdrawal
was made.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           If any registration pursuant to Section 2.2 involves an
underwritten offering that was proposed by the Company and the Manager advises
the Company that, in its view, the number of securities requested to be included
in such registration exceeds the number (the “Company Offering Maximum”) that
can be sold in an orderly manner in such registration within a price range
acceptable to the Company, the Company shall include in such registration:
 
(i)           first, all Common Stock that the Company proposes to register for
its own account; and
 
(ii)           second, to the extent that the number of securities to be
included pursuant to clause (i) of this Section 2.3(b) is less than the Company
Offering Maximum, the remaining shares to be included in such registration shall
be allocated to the Holders and the holders of Additional Piggyback Rights, up
to the Company Offering Maximum, pro rata in proportion to the number of
Registrable Securities requested by the Holders and the holders of Additional
Piggyback Rights to be included in such registration.
 
Section 2.4                      Registration Procedures.  Whenever the Company
is required by the provisions of this Agreement to use commercially reasonable
efforts to effect or cause the registration of any Registrable Securities under
the Securities Act as provided in this Agreement, the Company as expeditiously
as possible:
 
(a)           shall prepare and file with the SEC the requisite registration
statement, which shall comply as to form in all material respects with the
requirements of the applicable form and shall include all financial statements
required by the SEC to be filed therewith, and use commercially reasonable
efforts to cause such registration statement to become and remain effective
(provided, however, that before filing a registration statement or prospectus or
any amendments or supplements thereto, or comparable statements under securities
or blue sky laws of any jurisdiction, or any Issuer Free Writing Prospectus
related thereto, the Company will furnish to one counsel for each Holder
selected participating in the planned offering (selected by Coeur, in the case
of a registration pursuant to Section 2.1, and selected by the lead managing
underwriter, in the case of a registration pursuant to Section 2.2) and the lead
managing underwriter, if any, copies of all such documents proposed to be filed
(including all exhibits thereto), which documents will be subject to the
reasonable review and reasonable comment of such counsel, and the Company shall
not file any registration statement or amendment thereto, any prospectus or
supplement thereto or any Issuer Free Writing Prospectus related thereto to
which the Holders of a majority of the Registrable Securities covered by such
registration statement or the underwriters, if any, shall reasonably object);
 
(b)           shall prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
such period as any seller of Registrable Securities pursuant to such
registration statement shall request and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Securities covered by such registration statement in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement;
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           shall furnish, without charge, to each seller of such Registrable
Securities and each underwriter, if any, of the securities covered by such
registration statement such number of copies of such registration statement,
each amendment thereto, the prospectus included in such registration statement,
each preliminary prospectus and each Issuer Free Writing Prospectus utilized in
connection therewith, all in conformity with the requirements of the Securities
Act, and such other documents as such seller and underwriter reasonably may
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such seller, and shall consent to the use in
accordance with all applicable law of each such registration statement, each
amendment thereto, each such prospectus, preliminary prospectus or Issuer Free
Writing Prospectus by each such seller of Registrable Securities and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus;
 
(d)           shall use commercially reasonable efforts to register or qualify
the Registrable Securities covered by such registration statement under such
other securities or “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities or any managing underwriter, if any, reasonably shall
request, and do any and all other acts and things that may be reasonably
necessary or advisable to enable such sellers or underwriter, if any, to
consummate the disposition of the Registrable Securities in such jurisdictions,
except that in no event shall the Company be required to qualify to do business
as a foreign corporation in any jurisdiction where, but for the requirements of
this Section 2.4(d), it would not be required to be so qualified, to subject
itself to taxation in any such jurisdiction or to consent to general service of
process in any such jurisdiction;
 
(e)           shall promptly notify the Holders selling Registrable Securities
covered by such registration statement and each managing underwriter, if any:
 
(i)           when the registration statement, any pre-effective amendment, the
prospectus or any prospectus supplement related thereto, any post-effective
amendment to the registration statement or any Issuer Free Writing Prospectus
has been filed and, with respect to the registration statement or any
post-effective amendment, when the same has become effective;
 
(ii)           of any request by the SEC or state securities authority for
amendments or supplements to the registration statement or the prospectus
related thereto or for additional information;
 
(iii)           of the issuance by the SEC of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
for that purpose;
 
(iv)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or blue sky laws of any jurisdiction or the initiation of any
proceeding for such purpose;
 
 
8

--------------------------------------------------------------------------------

 
 
(v)           of the existence of any fact of which the Company becomes aware
which results in the registration statement, the prospectus related thereto, any
document incorporated therein by reference, any Issuer Free Writing Prospectus
or the information conveyed to any purchaser at the time of sale to such
purchaser containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make any statement
therein not misleading; and
 
(vi)           if at any time the representations and warranties contemplated by
any underwriting agreement, securities sale agreement, or other similar
agreement, relating to the offering shall cease to be true and correct in all
material respects; and, if the notification relates to an event described in
clause (v), the Company, subject to the provisions of Section 2.1(c), promptly
shall prepare and file with the SEC, and furnish to each seller and each
underwriter, if any, a reasonable number of copies of, a prospectus supplemented
or amended so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein in the light of the circumstances
under which they were made not misleading;
 
(f)           shall comply with all applicable rules and regulations of the SEC,
and make generally available to its security holders, as soon as reasonably
practicable after the effective date of the registration statement (and in any
event within 90 days after the end of such 12 month period described hereafter),
an earnings statement, which need not be audited, covering the period of at
least 12 consecutive months beginning with the first day of the Company’s first
calendar quarter after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;
 
(g)           shall use commercially reasonable efforts to cause all Registrable
Securities covered by such registration statement to be authorized to be listed
on a national or regional securities exchange if shares of the particular class
of Registrable Securities are at that time, or will be immediately following the
offering, listed on such exchange;
 
(h)           shall provide and cause to be maintained a transfer agent and
registrar for all such Registrable Securities covered by such registration
statement not later than the effective date of such registration statement;
 
(i)           shall enter into such customary agreements (including, if
applicable, an underwriting agreement) and take such other actions as the
Holders shall reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (it being understood that the Holders
of the Registrable Securities that are to be distributed by any underwriters
shall be party to any such underwriting agreement and may, at its option,
require that the Company make to and for the benefit of the Holders the
representations, warranties and covenants of the Company which are being made to
and for the benefit of such underwriters);
 
 
9

--------------------------------------------------------------------------------

 
 
(j)           shall use commercially reasonable efforts to obtain an opinion
from the Company’s counsel and a “cold comfort” letter from the Company’s
independent public accountants in customary form and covering such matters as
are customarily covered by such opinions and “cold comfort” letters delivered to
underwriters in underwritten public offerings, which opinion and letter shall be
reasonably satisfactory to the underwriter, if any;
 
(k)           shall use commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of the registration statement;
 
(l)           shall make reasonably available its employees and personnel for
participation in “road shows” and other marketing efforts and otherwise provide
reasonable assistance to the underwriters, taking into account the needs of the
Company’s businesses and the requirements of the marketing process, in the
marketing of Registrable Securities in any underwritten offering;
 
(m)           shall promptly prior to the filing of any document that is to be
incorporated by reference into the registration statement or the prospectus, and
prior to the filing of any Issuer Free Writing Prospectus, provide copies of
such document to counsel for the selling Holders and to each managing
underwriter, if any, and make the Company’s representatives reasonably available
for discussion of such document and make such changes in such document
concerning the selling Holders prior to the filing thereof as counsel for such
selling Holders or underwriters may reasonably request;
 
(n)           shall cooperate with the sellers of Registrable Securities and the
managing underwriter, if any, to facilitate the timely preparation and delivery
of certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the sellers of Registrable Securities at least three Business
Days prior to any sale of Registrable Securities and instruct any transfer agent
and registrar of Registrable Securities to release any stop transfer orders in
respect thereof;
 
(o)           shall take all such other commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
such Registrable Securities;
 
(p)           shall not take any direct or indirect action prohibited by
Regulation M under the Exchange Act; provided, however, that to the extent that
any prohibition is applicable to the Company, the Company will take such action
as is necessary to make any such prohibition inapplicable;
 
 
10

--------------------------------------------------------------------------------

 
 
(q)           shall cooperate with each seller of Registrable Securities and
each underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA; and
 
(r)           shall take all reasonable action to ensure that any Issuer Free
Writing Prospectus utilized in connection with any registration covered by
Section 2.1 or 2.2 complies in all material respects with the Securities Act, is
filed in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related prospectus, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 
If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, the Company shall
include in such registration statement such disclosures as may be required under
the Securities Act, referring to the unnamed selling security holders in a
generic manner by identifying the initial offering of the securities to the
Holders, in order to ensure that the Holders may be added to such shelf
registration statement at a later time through the filing of a prospectus
supplement rather than a post-effective amendment to the extent then permitted
by the applicable rules and regulations of the SEC.
 
The Company may require as a condition precedent to the Company’s obligations
under this Section 2.4 that each seller of Registrable Securities as to which
any registration is being effected furnish the Company such information in
writing regarding such seller and the distribution of such Registrable
Securities as the Company from time to time reasonably may request; provided,
that such information is necessary for the Company to consummate such
registration and shall be used only in connection with such registration.
 
Each seller of Registrable Securities agrees that upon receipt of any notice
from the Company under Section 2.4(e)(v), such seller will discontinue such
seller’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such seller’s receipt of
the copies of the supplemented or amended prospectus.  In the event the Company
shall give any such notice, the applicable period set forth in Section 2.4(e)
shall be extended by the number of days during such period from and including
the date of the giving of such notice to and including the date when each seller
of any Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus.
 
If any such registration statement or comparable statement under “blue sky” laws
refers to a Holder by name or otherwise as the holder of any securities of the
Company, each Holder shall have the right to require (i) the insertion therein
of language, in form and substance reasonably satisfactory to such Holder and
the Company, to the effect that the holding by the Holder of such securities is
not to be construed as a recommendation by such Holder of the investment quality
of the Company’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of the
Company or (ii) in the event that such reference to such Holder by name or
otherwise is not in the judgment of the Company, as advised by counsel, required
by the Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 2.5                      Registration Expenses.
 
(a)           The Company shall pay all Registration Expenses with respect to
the Demand Registration and with respect to any registration effected under
Section 2.2 whether or not it becomes effective or remains effective for the
period contemplated by Section 2.1(f) or 2.4, as applicable.
 
(b)           Notwithstanding the foregoing, (i) in connection with any
registration hereunder, each Holder shall pay all underwriting discounts and
commissions and any transfer taxes, if any, attributable to the sale of
Registrable Securities by it and (ii) the Company shall, in the case of all
registrations under this Article II, be responsible for all its internal
expenses.
 
Section 2.6                      Underwritten Offerings.
 
(a)           If requested by the underwriters for any underwritten offering by
Coeur pursuant to a registration requested under Section 2.1, the Company shall
enter into a customary underwriting agreement with the underwriters.  Such
underwriting agreement shall be reasonably satisfactory in form and substance to
Coeur and shall contain such representations and warranties by, and such other
agreements on the part of, the Company and such other terms as are generally
prevailing in agreements of that type.  Coeur shall be a party to such
underwriting agreement and, at its option, may require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters also shall be made to and
for the benefit of Coeur and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of Coeur; provided, however, that the Company shall
not be required to make any representations or warranties with respect to
written information specifically provided by Coeur for inclusion in the
registration statement.  Coeur shall not be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding Coeur, its ownership of and
its title to the Registrable Securities and its intended method of distribution;
and any liability of Coeur to any underwriter or other Person under such
underwriting agreement shall be limited to liability arising from breach of its
representations and warranties and shall be limited to an amount equal to the
proceeds (net of expenses and underwriting discounts and commissions) that it
derives from such registration.
 
(b)           In the case of a registration pursuant to Section 2.2, if the
Company shall have determined to enter into an underwriting agreement in
connection therewith, any Registrable Securities to be included in such
registration shall be subject to such underwriting agreement.  The holders
participating in the registration (“Participating Holders”) may, at their
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of the Participating
Holders and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of the Participating Holders.  No Participating Holder shall be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Participating Holder, its ownership of and title to the
Registrable Securities and its intended method of distribution; and any
liability of a Participating Holder to any underwriter or other Person under
such underwriting agreement shall be limited to liability arising from breach of
its representations and warranties and shall be limited to an amount equal to
the proceeds (net of expenses and underwriting discounts and commissions) that
it derives from such registration.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           In the case of any registration under Section 2.1 pursuant to an
underwritten offering, or, in the case of a registration under Section 2.2, if
the Company has determined to enter into an underwriting agreement in connection
therewith, all securities to be included in such registration shall be subject
to an underwriting agreement and no Holder may participate in such registration
unless such Holder agrees to sell its securities on the basis provided therein
and, subject to the provisions of this Section 2.6, completes and executes all
reasonable questionnaires, and other documents, including custody agreements and
powers of attorney, that must be executed in connection therewith, and provides
such other information to the Company or the underwriter as may be necessary to
register such Holder’s securities; provided, that no Holder need execute such
agreements unless all other persons participating in such offering execute
agreements with substantially similar terms.
 
Section 2.7                      Holdback Agreement.
 
(a)           The Company agrees that, if it shall previously have received a
request for registration pursuant to Section 2.1 or 2.2, and if such previous
registration shall not have been withdrawn or abandoned, it shall not sell,
transfer or otherwise dispose of any Common Stock, or any other equity security
of the Company or any security convertible into or exchangeable or exercisable
for any equity security of the Company (other than as part of such underwritten
public offering, a registration on Form S-4 or Form S-8 or any successor or
similar form which is then in effect or upon the conversion, exchange or
exercise of any then outstanding Common Stock Equivalent), until a period of 180
days shall have elapsed from the effective date of such previous registration;
and the Company shall so provide in any registration rights agreements hereafter
entered into with respect to any of its securities; provided, for the avoidance
of doubt, that the Company's performance of its obligations to third parties
under registration rights agreements outstanding on the date hereof shall not be
deemed a sale, transfer or disposal by the Company.  Notwithstanding the
foregoing, the Company may sell, transfer or dispose of Common Stock at any time
(i) pursuant to board-approved compensation arrangements including compensation
paid to consultants, agents and other service providers, (ii) in connection with
the acquisition of a business, whether by merger, stock purchase or the
acquisition of all or substantially all of its assets, (iii) upon the exercise
of the Warrants or Stock Awards outstanding as of the date hereof (iv) in
connection with a stock dividend or stock split or combination with respect to
all outstanding shares of the Common Stock or (v) in connection with bank
financing, to repay debt or other similar transactions with a non-equity
financing purpose.
 
(b)           If and to the extent requested by the managing underwriter in
connection with any underwritten offering in which a Holder is selling
Registrable Securities hereunder, such Holder shall agree not to effect any
public sale or distribution of the Shares, except pursuant to such registered
offering, during such periods as reasonably requested by the managing
underwriter (but in no event for a period longer than 180 days following the
effective date of the registration statement).
 
 
13

--------------------------------------------------------------------------------

 
 
Section 2.8                      No Required Sale.  Nothing in this Agreement
shall be deemed to create an independent obligation on the part of a Holder to
sell any Registrable Securities pursuant to any effective registration
statement.
 
Section 2.9                      Indemnification.
 
(a)           In the event of any registration of any securities of the Company
under the Securities Act pursuant to this Article II, the Company will, and
hereby agrees to, indemnify and hold harmless, to the fullest extent permitted
by law, each Holder, its directors, officers, fiduciaries, employees, agents,
affiliates, consultants, representatives, general and limited partners,
stockholders, successors, assigns (and the directors, officers and employees
thereof), and each other Person, if any, who controls such Holder within the
meaning of the Securities Act, from and against any and all losses, claims,
damages or liabilities, joint or several, actions or proceedings (whether
commenced or threatened) and expenses (including reasonable fees of counsel and
any amounts paid in any settlement effected with the Company’s consent, which
consent shall not be unreasonably withheld or delayed) to which each such
indemnified party may become subject under the Securities Act or otherwise in
respect thereof (collectively, “Losses”), insofar as such Losses arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement under which such
securities were registered under the Securities Act or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary, final or summary prospectus or any amendment or supplement thereto,
together with the documents incorporated by reference therein, or any Issuer
Free Writing Prospectus utilized in connection therewith, or the omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and the Company will reimburse any such indemnified party
for any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Loss as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
indemnified party in any such case to the extent such Loss arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
or omission or alleged omission of a material fact made in such registration
statement or amendment thereof or supplement thereto or in any such prospectus
or any preliminary, final or summary prospectus or Issuer Free Writing
Prospectus in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such indemnified party specifically for use
therein.  Such indemnity and reimbursement of expenses shall remain in full
force and effect regardless of any investigation made by or on behalf of such
indemnified party and shall survive the transfer of such securities by such
Holder.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           Each Holder shall, severally and not jointly, indemnify and hold
harmless (in the same manner and to the same extent as set forth in
paragraph (a) of this Section 2.9) to the extent permitted by law the Company,
its officers and directors, each Person controlling the Company within the
meaning of the Securities Act and all other prospective sellers and their
respective directors, officers, fiduciaries, employees, agents, affiliates,
consultants, representatives, general and limited partners, stockholders,
successors, assigns and respective controlling Persons with respect to any
untrue statement or alleged untrue statement of any material fact in, or
omission or alleged omission of any material fact from, such registration
statement, any preliminary, final or summary prospectus contained therein, or
any amendment or supplement thereto, or any Issuer Free Writing Prospectus
utilized in connection therewith, if such statement or alleged statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company or its representatives by or on
behalf of the indemnifying Holder specifically for use therein and reimburse
such indemnified party for any legal or other expenses reasonably incurred in
connection with investigating or defending any such Loss as such expenses are
incurred; provided, however, that the aggregate amount that an indemnifying
Holder shall be required to pay pursuant to this Section 2.9(b) and
Sections 2.9(c), (e) and (f) shall in no case be greater than the amount of the
net proceeds (after expenses) received by such Holder upon the sale of the
Registrable Securities pursuant to the registration statement giving rise to
such claim.  Such indemnity and reimbursement of expenses shall remain in full
force and effect regardless of any investigation made by or on behalf of such
indemnified party and shall survive the transfer of such securities by such
Holder.
 
(c)           Any Person entitled to indemnification under this Agreement
promptly shall notify the indemnifying party in writing of the commencement of
any action or proceeding with respect to which a claim for indemnification may
be made pursuant to this Section 2.9, but the failure of any such Person to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.9, except to the extent the
indemnifying party is materially prejudiced thereby and shall not relieve the
indemnifying party from any liability that it may have to any such Person
otherwise than under this Article II.  In case any action or proceeding is
brought against an indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, unless in the reasonable opinion of outside counsel to
the indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof jointly with any other indemnifying party similarly notified, to the
extent that it chooses, with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party
that it so chooses, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that (i) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the action
or  proceeding within 20 days after receiving notice from such indemnified
party, (ii) if such indemnified party who is a defendant in any action or
proceeding that is also brought against the indemnifying party reasonably shall
have concluded that there may be one or more legal defenses available to such
indemnified party that are not available to the indemnifying party or (iii) if
representation of both parties by the same counsel is otherwise inappropriate
under applicable standards of professional conduct, then, in any such case, the
indemnified party shall have the right to assume or continue its own defense as
set forth above (but with no more than one firm of counsel for all indemnified
parties in each jurisdiction, except to the extent any indemnified party or
parties reasonably shall have concluded that there may be legal defenses
available to such party or parties that are not available to the other
indemnified parties or to the extent representation of all indemnified parties
by the same counsel is otherwise inappropriate under applicable standards of
professional conduct) and the indemnifying party shall be liable for any
expenses therefor.  Without the written consent of the indemnified party, which
consent shall not be unreasonably withheld, no indemnifying party shall effect
the settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder, whether or not the
indemnified party is an actual or potential party to such action or claim,
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)           If for any reason the foregoing indemnity is unavailable or is
insufficient to hold harmless an indemnified party under Section 2.9(a), (b) or
(c), then each indemnifying party shall contribute to the amount paid or payable
by such indemnified party as a result of any Loss in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and the indemnified party, on the other hand, with respect to such
offering of securities.  The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  If, however, the
allocation provided in the second preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative faults but also the relative benefits of the
indemnifying party and the indemnified party as well as any other relevant
equitable considerations.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 2.9(d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentences of this Section 2.9(d).  The amount paid or payable in
respect of any Loss shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such Loss.  No Person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  Notwithstanding anything in this Section 2.9(d) to the
contrary, no indemnifying party other than the Company shall be required
pursuant to this Section 2.9(d) to contribute any amount in excess of the net
proceeds (after expenses) received by such indemnifying party from the sale of
Registrable Securities in the offering to which the losses, claims, damages or
liabilities of the indemnified parties relate, less the amount of any
indemnification payment made by such indemnifying party pursuant to
Sections 2.9(b) and (c).
 
(e)           The indemnity and contribution agreements contained herein shall
be in addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.
 
 
16

--------------------------------------------------------------------------------

 
 
(f)           The indemnification and contribution required by this Section 2.9
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.
 
ARTICLE III
GENERAL
 
Section 3.1                      Rule 144.  With a view to making available the
benefits of certain rules and regulations of the Commission, including Rule 144,
that may at any time permit the Holders to sell securities of the Company to the
public without registration or pursuant to a registration statement, the Company
agrees to:  (a) make and keep public information available, as those terms are
understood and defined in Rule 144, at all times; (b) use best efforts to file
with the Commission in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act; (c) furnish to
each Holder, so long as such Holder owns any Registrable Securities, forthwith
upon request (i) a written statement by the Company that it has complied with
the reporting requirements of Rule 144 the Securities Act and the Exchange Act
(at any time when it is subject to such reporting requirements), or that it
qualifies as a registrant whose securities may be resold pursuant to Form S-1 or
Form S-3 (at any time when it so qualifies), (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested in availing such Holder of any rule or regulation of the Commission
that permits the selling of any such securities without registration or pursuant
to such form; and (d) take such further action as any Holder reasonably may
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act.
 
Section 3.2                      Nominees for Beneficial Owners.  If Registrable
Securities are held by a nominee for the beneficial owner thereof, the
beneficial owner thereof may, at its option, be treated as the Holder of such
Registrable Securities for purposes of any request or other action by the Holder
pursuant to this Agreement or any determination of any number or percentage of
shares constituting Registrable Securities held by the Holder contemplated by
this Agreement; provided, that the Company shall have received assurances
reasonably satisfactory to it of such beneficial ownership.
 
Section 3.3                      No Inconsistent Agreements.  The rights granted
to the Holders hereunder do not in any way conflict with and are not
inconsistent with any other agreements to which the Company is a party or by
which it is bound.  Without the prior written consent of the Holders, the
Company will not enter into any agreement with respect to its securities that is
inconsistent with the rights granted in this Agreement or otherwise conflicts
with the provisions hereof or provides terms and conditions that are more
favorable to, or less restrictive on, the other party thereto than the terms and
conditions contained in this Agreement are to the Holders, other than any
lock-up agreement with the underwriters in connection with any registered
offering effected hereunder, pursuant to which the Company shall agree not to
register for sale, and the Company shall agree not to sell or otherwise dispose
of, Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, for a specified period following the registered
offering.  If the Company enters into any other registration rights agreement
with respect to any of its securities that contains terms that are more
favorable to, or less restrictive on, the other party thereto than the terms and
conditions contained in this Agreement are to the Holders, the terms and
conditions of this Agreement shall be amended so that the Holders shall be
entitled to the benefit of any such more favorable or less restrictive terms or
conditions.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1                      Amendment and Waiver.
 
(a)           Any provision of this Agreement may be amended or waived if such
amendment or waiver is in writing and is signed by the Company and both of the
Holders.
 
(b)           No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or
power.  The rights and remedies of the parties hereunder are cumulative and are
not exclusive of any rights or remedies which they would otherwise have
hereunder.
 
Section 4.2                      Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, or if by facsimile or email, upon written
confirmation of receipt by facsimile, e-mail or otherwise, (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier or (c) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:
 

 
(i) 
if to the Company, to:

 
Pershing Gold Corporation
1658 Cole Boulevard
Building 6, Suite 210
Lakewood, CO  80401
Attention:  Stephen Alfers
Email:  SAlfers@pershinggold.com
Facsimile:  (720) 974-7249
 
with a copy (which shall not constitute notice) to:
 
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attention:  Deborah J. Friedman
Email:  Deborah.friedman@dgslaw.com
Facsimile:  (303) 893-1379
 
 
18

--------------------------------------------------------------------------------

 
 

 
(ii) 
if to Coeur, to:

 
Coeur d'Alene Mines Corporation
505 Front Avenue
Coeur d’Alene, Idaho 83814
Attention:  Chief Financial Officer
Email:  FHanagarne@coeur.com
Facsimile: (208) 667-2213
 
with a copy (which shall not constitute notice) to:
 
Coeur d'Alene Mines Corporation
505 Front Avenue
Coeur d’Alene, Idaho 83814
Attention:  Casey Nault, Esq.
Email:  CNault@coeur.com
Facsimile: (208) 667-2213
 

 
(iii) 
if to FGIT, to:

 
Frost Gamma Investments Trust
4400 Biscayne Boulevard
Miami, FL 33137
Attention:  Dr. Phillip Frost
Email:  apascual@thefrostgrp.com
Facsimile: (305) 575-6518
 
with a copy (which shall not constitute notice) to:
 
Frost Administrative Services, Inc.
Attention:  Anne Marie Pascual, CPA, Controller
Tel:  (305) 575-6511
Facsimile: (305) 575-6518
 
Section 4.3                      Interpretation.  The headings contained in this
Agreement are for convenience of reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement.  The word “including”
and words of similar import when used in this Agreement will mean “including,
without limitation,” unless otherwise specified.
 
Section 4.4                      Entire Agreement.  This Agreement, the
Subscription Agreement and the Nondisclosure Agreement dated May 4, 2012 between
the Company and Coeur, constitute the entire agreement, and supersede all prior
written agreements, arrangements, communications and understandings and all
prior and contemporaneous oral agreements, arrangements, communications and
understandings among the parties with respect to the subject matter hereof and
thereof.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 4.5                      Governing Law.  This Agreement and all disputes
or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of Colorado, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of Colorado.
 
Section 4.6                      Submission to Jurisdiction.  Each of the
parties irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by the other party or its successors or
assigns shall be brought and determined in any Colorado State or federal court
sitting in Denver, Colorado (or, if such court lacks subject matter
jurisdiction, in any appropriate Colorado State or federal court), and each of
the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby.  Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in Colorado, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Colorado as described herein.  Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient.  Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Colorado as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
 
Section 4.7                      Assignment; Successors.  This Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.  If any Person shall acquire
Registrable Securities from a Holder in any manner, whether by operation of law
or otherwise, such Person shall promptly notify the Company and such acquired
Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities such Person
shall be entitled to receive the benefits of and be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement.  Any such successor or assign shall agree in writing to acquire and
hold the Registrable Securities acquired from the applicable Holder subject to
all of the terms hereof.  If a Holder shall acquire additional Registrable
Securities, such Registrable Securities shall be subject to all of the terms,
and entitled to all of the benefits, of this Agreement.
 
Section 4.8                      Enforcement.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, each of the parties shall be entitled to
specific performance of the terms hereof, including an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the State of Colorado, the courts of the United
States of America for the District of Colorado and appellate courts thereof,
this being in addition to any other remedy to which such party is entitled at
law or in equity.  Each of the parties hereby further waives (a) any defense in
any action for specific performance that a remedy at law would be adequate and
(b) any requirement under any law to post security as a prerequisite to
obtaining equitable relief.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 4.9                      Severability.  Whenever possible, each
provision or portion of any provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision or portion of any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.
 
Section 4.10                      Waiver of Jury Trial.  EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 4.11                      Counterparts.  This Agreement may be executed
in two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.
 
[The remainder of this page is intentionally left blank.]
 
 
 
21

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date set forth in the first paragraph hereof.
 
 

 
PERSHING GOLD CORPORATION
       
 
By: 
/s/ Stephen Alfers
     
Name: Stephen Alfers
Title: Chief Executive Officer, President and Chairman
                   
COEUR D'ALENE MINES CORPORATION
         
By:
/s/ Mitchell Krebs
     
Name: Mitchell Krebs
Title: President and Chief Executive Officer
                   
FROST GAMMA INVESTMENTS TRUST
         
By:
/s/ Dr. Phillip Frost
     
Name: Dr. Phillip Frost
Title: Trustee
 

 
 
[Signature Page to Registration Rights Agreement]
 
 